United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.U., Appellant
and
U.S. POSTAL SERVICE, LINDA MAR
STATION, Pacifica, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0636
Issued: December 3, 2020

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On January 29, 2020 appellant filed an appeal from a purported December 5, 2019 decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned the appeal Docket No. 20-0636.
The Board, having duly considered the matter, concludes that the appeal docketed as No.
20-0636 must be dismissed. The Board’s jurisdiction is limited to the review of final adverse
OWCP decisions issued under the Federal Employees’ Compensation Act (FECA).1 The case
record as transmitted to the Board does not contain a final adverse decision of OWCP issued within
180 days from the date of docketing of the current appeal.2
The Board notes that the case record as transmitted to the Board does not contain a final
adverse decision of OWCP issued on December 5, 2019. The only documents of record dated

1

5 U.S.C. § 8149; 20 C.F.R. §§ 501.2(c) and 501.3(a).

2
Id. at § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the date of
issuance of a decision of the OWCP.”

December 5, 2019 were letters in which directed her to repay the overpayment in full3 and no
payment had then been received.
The Board finds that, OWCP’s December 5, 2019 letters were purely informational in
nature and, thus, do not constitute final adverse OWCP decisions from which appellant may
properly appeal.4 The Board does not have jurisdiction with respect to any interlocutory matters
decided or not decided.5 For the foregoing reasons, the Board finds that as there is no final adverse
OWCP decision over which the Board may properly exercise jurisdiction, the appeal docketed as
No. 20-0636 must be dismissed.
IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-0636 is dismissed.
Issued: December 3, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

The Board notes that appellant also filed an appeal from a March 17, 2017 OWCP merit decision. However, by
decision dated April 2, 2018, the Board affirmed March 17 and April 27, 2017 OWCP overpayment decisions. Docket
No. 17-1281 (issued April 2, 2018). The Board’s decision became final after 30 days of issuance and is not subject
to further review. Id. at § 501.6(d); see R.T., Docket No. 20-0298 (issued August 6, 2020); M.S., Docket No. 18-0222
(issued June 21, 2018); J.P., Docket No. 17-0053 (issued May 23, 2017); R.M., Docket No. 14-1213 (issued
October 15, 2014). (RD 8//11/16, 3/15/17, 4/27/17, 4/2/18)
4

Id. at §§ 501.2(c) and 501.3(a); see also L.S., Docket No. 06-1199 (issued December 29, 2006).

5

Id. at § 501.2(c); Jennifer A. Guillary, 57 ECAB 485 (2005).

2

